840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles L. BELL, Petitioner-Appellant,v.Warden Bill COMPTON, Respondent-Appellee.
No. 87-6096.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1988.

1
Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
The respondent moves to dismiss this appeal from the district court's order dismissing this petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  The petitioner has filed a response to the motion.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the petitioner's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The petitioner was convicted in Memphis, Tennessee of rape, armed robbery, crime against nature, and two counts of using a firearm in the commission of a felony.  He received a life sentence.  He exhausted his state remedies.  His petition raises ineffective assistance of counsel and involuntary guilty plea issues.


4
Having reviewed the documents submitted to this court and the record of this case, we affirm for the reasons stated in the magistrate's report of February 21, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation